DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for a “note to note coefficient of friction of between 0.2 to 0.4”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to fabricate the invention commensurate in scope with these claims. 
The claim only recites a coating layer having “tactile particles”, which are providing the coefficient of friction.  The material, shape, size, composition, etc. are not claimed, at least in the independent claim.  Further ambiguous is the conductive particles, which may impart a further effect on the coefficient of friction. Thus, one of ordinary skill would not know what structure e.g. particle size, shape, material is required to form a coefficient of friction of 0.2 to 0.4 (or explicitly 0.3).  Any potential infringer would need to perform undue experimentation on any conceivable material, shape, size, composition, of particles to determine whether the claim was being infringed.
The full scope of the claims is therefore not enabled.  Halliburton Oil Well Cementing Co. v. Walker, 329 U.S. 1 (1946); see also Ex Parte Miyazaki, BPAI 2007-3300 (Claim language is non-enabled when it "merely described a particular end result, did not set forth any specific structure, and would encompass any and all structures for achieving that result, including those which were not what the applicant had invented."  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hofer (DE 10-2016-010851) in view of Hareyama et al. (US 6,713,164) (See NPL for English Translation).
In respect to claims 1, 9, and 17, the claims lack enablement for the reasons stated above, however, Hofer discloses a polymeric outer surface of substrate K (0010) and a coating “paper-feel layer” L provided on the substrate K, the coating L having tactile particles P (0037-0039; Fig. 1); the coating have a “feel, substantially similar to that of a paper banknote” is impossible to determine for the reasons detailed above, however the coating may be provided with a “soft touch impression”, which seems reasonably equivalent (0016). Hofer does not disclose additional conductive particles (fibers) in the coating, however, Hareyama et al. teach providing a similar document coating with conductive fibrous particles (Abstract) and it would have been obvious to provide the coating taught in Hofer with fibrous conductive particles in view of Hareyama et al. to reduce electrostatic adhesion between adjacent substrate (Col. 1, 23-30).  Hofer and Hareyama et al. teach particles/fibers which are the same shape and dimensions as those claimed, and one would readily infer that a similar surface texture will result in a similar coefficient of friction.   
In respect to claims 2-4 and 12-14, Hofer further discloses that the tactile particles have aspect ratios between 1 and 5, since the particles are slightly oblong; Hofer further discloses that the concentration of particles is substantially 20% (Fig. 1).   If the Figure is interpreted to be merely schematic, Hofer further discloses that the amount of particles and/or protrusion of the particles in the binder is freely selectable for “desired haptic effect” (0022-0023).  It would have been obvious to provide substantially 5-20% particles, or provide specific binder depths. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, adding more or less particles for adding or muted effect.  The range substantially 5-20% is also a range of over substantially 4 times, and has no specificity. 
In respect to claims 5 and 6, Hareyama et al. disclose that the fibrous conductive particles of the “paper-feel layer” have an aspect ratio of 3-100, thus at least 3-5 is within the range, and substantially within the entire range of 1-5; the length of the tactile particles are substantially larger than 150% of their diameters;  Hareyama et al. disclose that the tactile particles comprise a fibrous core material and a conductive layer formed of tin oxide and antimony oxide (Col. 2, 3-8).
In respect to claim 7 and 8, Hareyama et al. teach several particular surface resistivity of less than 10 ^(11) Ohms per square (Col. 4, 33-38). 10-40 wt% of particles to binder resin (which is not distinguishable from “ink” in the claims).
In respect to claims 10 and 11, Hofer further disclose that the coating coatings either UV curable or solvent based ink (0019-0020).
Hofer and Hareyama et al. teach particles/fibers which are the same shape and dimensions as those claimed, and one would readily infer that a similar surface texture will result in a similar coefficient of friction.    Hofer further explicitly teaches altering the spacing and amount of particles to alter the haptic property/surface roughness, which directly correlates with the surface to surface friction (0022-0023).

Response to Arguments

Applicant's arguments filed 05/20/22 have been fully considered but they are not persuasive.
The original 35 USC 112(b) rejection has been obviated by amendment.  However, upon reconsideration of the limitation “note to note coefficient of friction of between 0.2 to 0.4” amended into independent form, the limitation lacks enablement (See 35 USC 112(b) rejection, above).
The applicant argues that the 35 USC 113 rejection is improper as Hofer provides different semantics for the “paper feel layer”, such as “velvety”, “soft” and “pleasant”, however, the applicant does not provide any structural difference between the present application and the claims.   For the actual claimed structure which gives support to the claim of a “note to note coefficient of friction of between 0.2 to 0.4”, Hofer discloses the particle properties as claimed.  The intention, aim, or semantics used by Hofer provide zero evidence for any structural difference between the claimed invention and Hofer.  
Arguments against the combination are not persuasive.  Hofer indeed discloses e.g. debit cards, or other rigid cards, the Hofer does not limit to this embodiment but rather simply “a card shaped data carrier”.     Static discharge could be useful during manufacture of such cards or any situation wherein a bunch of cards (e.g. before issuing) are stacked, in the same way the discharge is useful in stacking of banknotes in an ATM.  Any possible electrical components (they are optional) would be internal from the outer surface and there is no reason to believe that conductive fibers on the outer surface would damage or cause “adverse reactions” as alleged.   

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637